Citation Nr: 0028352	
Decision Date: 10/27/00    Archive Date: 11/01/00

DOCKET NO.  98-03 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Whether clear and unmistakable error (CUE) was committed 
in a rating decision dated in November 1991 that granted 
service connection for post-traumatic stress disorder (PTSD) 
and rated it 10 percent disabling.  

2.  Entitlement to an effective date earlier than July 29, 
1994, for the 100 percent disability rating for the veteran's 
service-connected PTSD.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

P.B. Werdal, Counsel


INTRODUCTION

The veteran served on active duty from November 1967 to 
August 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a decision of the Oakland, California, 
Department of Veterans Affairs (VA) Regional Office (RO) 
dated in March 1997.   

The Board notes that in the veteran's January 2000 letter to 
the VA he indicated he should be found permanently and 
totally disabled.  He also stated he would like to 
"address" the issue of flat feet and a skin condition, and 
wanted to be granted "full fee basis" for psychological, 
dental, vision and medical matters.  In a letter dated in 
February 2000 the RO referred the veteran to the VA Medical 
Center in San Francisco for assistance with his inquiries 
regarding fee basis medical care.  He was also informed in 
that letter that service connection had been denied in 1991 
for flat feet and skin conditions; however, the RO did not 
further address what could reasonably be construed as an 
attempt to reopen those claims.  The Board refers the matter 
to the RO for action consistent with the applicable 
regulations.  In addition, in the February 2000 letter the RO 
addressed the matter of the permanency of the total rating by 
stating only that there was no future examination scheduled.  
The Board notes the November 1999 rating decision does not 
contain any other indication the 100 percent rating has been 
found by VA to be permanent.  Accordingly, the matter of the 
permanency of the total disability rating is referred to the 
RO for appropriate action.  


FINDINGS OF FACT

1.  The RO requested private medical records from the veteran 
and on his behalf from non-VA care providers in 1991.  

2.  The symptoms and manifestations of the veteran's PTSD at 
all times relevant to his 1991 claim of entitlement to 
service connection for PTSD included a quite anxious mood, a 
tendency to be rather over-detailed and tangential, had the 
day of the week wrong, did mental arithmetic slowly, and 
recall memory was 4 out of 5 after five minutes.

3.  This claim for an increased rating for PTSD was received 
July 29, 1994, more than one year following separation from 
active duty.  


CONCLUSIONS OF LAW

1.  The November 1991 rating decision granting service 
connection for PTSD and rating it 10 percent disabling did 
not contain CUE.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 3.105(a), 4.7, 4.132 (1991).  

2.  An effective date earlier than July 29, 1994, is not 
warranted for the 100 percent rating for the veteran's 
service-connected PTSD.  38 U.S.C.A. §§ 5107, 5110 (West 
1991); 38 C.F.R. § 3.400 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background
The veteran served on active duty from November 1967 to 
August 1970.  In February 1991 he filed a claim seeking to 
establish entitlement to service connection for PTSD, and 
reported having been treated for that condition at Sonoma 
County Mental Health and by DM.  The RO asked the veteran to 
obtain treatment records from those care providers, and also 
advised him that if he wanted VA's assistance in obtaining 
treatment records he should complete and return the 
appropriate authorization forms.  The RO requested records, 
but none were received.  Service connection was granted for 
PTSD in a November 1991 rating decision, and the disability 
was rated 10 percent disabling.  The veteran alleges that his 
PTSD should have been rated 100 percent disabling since 1970, 
and argues the RO committed CUE when it issued its 1991 
decision granting service connection for PTSD but rating it 
only 10 percent disabling.  The Board notes that in a rating 
decision dated in April 1995 the RO granted the veteran's 
1994 claim for an increased rating, and increased the rating 
from 10 to 50 percent effective August 4, 1994; in a March 
1996 rating decision the rating was further increased to 100 
percent, effective from August 4, 1994.  As will be discussed 
below, the effective date of that rating was eventually 
changed to July 29, 1994.  

In February 1997 the veteran asserted the RO committed CUE in 
its 1991 decision granting service connection but rating it 
only 10 percent disabling.  He identified a Compensation and 
Pension examination that he asserted was inadequate as the 
basis for his allegation that the 1991 rating decision was 
based on CUE.  In a March 1997 rating decision the RO found 
the 1991 rating decision did not contain such error.  

In March 1997 the veteran submitted additional evidence, and 
claimed that an earlier effective date for his 100 percent 
disability rating for PTSD was warranted.  In support of his 
claim he submitted a statement from a clinical psychologist, 
JRB, dated in 1997 that discussed his treatment of the 
veteran, which treatment began in 1992.  In July 1997 the 
veteran submitted a Notice of Disagreement regarding the CUE 
claim, and submitted a statement from DM, a social worker who 
had treated the veteran from 1988 to 1991.  DM's statement 
indicated he believed the symptoms treated were attributable 
to the veteran's experiences in service.  

In November 1997 the veteran was furnished a Statement of the 
Case addressing both the claim of CUE in the 1991 rating 
decision, and the claim for an earlier effective date for the 
100 percent rating.  He submitted a VA Form 9, Appeal to 
Board of Veterans' Appeals, in February 1998, accompanied by 
earnings information from the Social Security Administration.  
In his substantive appeal he asserted that his 100 percent 
rating for PTSD should have an effective date earlier than 
August 4, 1994, as he had sent a VA Form 21-4138, an informal 
claim for increase, to the RO by telefacsimile on the date he 
signed it, July 29, 1994.  He added that his PTSD was in fact 
severely disabling at the time the RO issued its 1991 rating 
decision assigning only a 10 percent rating.  

In July 1998 the RO issued a Supplemental Statement of the 
Case (SSOC) addressing the newly submitted evidence and 
explained CUE was not present in the RO's 1991 decision 
because the materials the veteran submitted from Sonoma 
County and DM were not in the claims folder at the time of 
the 1991 decision.  In September 1998 the veteran submitted 
another VA Form 9, Appeal to Board of Veterans' Appeals, 
together with medical records and a facsimile transmittal 
document dated July 29, 1994.  In the VA Form 9 he asserted 
that the facsimile transmittal had been sent with his claim 
for an increased rating on July 29, 1994, despite the fact 
the claims folder reflects the claim for an increase was 
received August 4, 1994.  He also argued that his PTSD should 
have been rated higher than 10 percent disabling if records 
from Sonoma County Mental Health had been reviewed and 
considered in 1991 in conjunction with his assertion of 
unemployability.  He also stated that he believed the 
evidence supported his claim for an earlier effective date 
for his 100 percent rating.  

In November 1999 the RO issued a SSOC that notified the 
veteran it had granted the claim for an earlier effective 
date to the extent it awarded him one additional month of 
benefits at the 100 percent rate by affording him the benefit 
of the doubt with regard to the date it received his 1994 
claim for an increased rating; as a result, the effective 
date of the 100 percent rating was made July 29, 1994.  The 
RO also explained that no CUE was present in the 1991 rating 
decision, so the 10 percent rating would remain unchanged.  
In so concluding, the RO explained the records to which the 
veteran referred in his September 1998 VA Form 9 were not in 
the claims folder at the time of the 1991 decision.  In 
January 2000 the veteran reported he believed the effective 
date of his 100 percent rating for PTSD should be 1970.   

Laws and Regulations

Previous determinations will be accepted as binding in the 
absence of CUE.  For the purpose of authorizing benefits, the 
rating or other adjudicative decision which constitutes a 
reversal of a prior decision on the grounds of clear and 
unmistakable error has the same effect as if the corrected 
decision had been made on the date of the reversed decision.  
38 C.F.R. § 3.105(a) (1999).  

Unless specifically provided otherwise, the effective date of 
an award based on an original claim, a reopened claim, or a 
claim for an increase shall be fixed in accordance with facts 
found but shall not be earlier than the date of receipt of 
application therefore.  38 U.S.C.A. § 5110(a) (West 1991).  

The effective date of an award of increased compensation 
shall be the earliest date as of which it is ascertainable 
that an increase in disability had occurred, if application 
is received within one year from such date.  38 U.S.C.A. 
§ 5110(b)(2) (West 1991).  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (1999).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (1999).  

In 1991 the criteria used to rate disability caused by PTSD 
provided that a 100 percent rating was appropriate when the 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community.  Totally incapacitating psychoneurotic symptoms 
bordering on gross repudiation of reality with disturbed 
thought or behavioral processes associated with almost all 
daily activities such as fantasy, confusion, panic and 
explosions of aggressive energy resulting from profound 
retreat from mature behavior.  Demonstrably unable to obtain 
or retain employment.  Those criteria provided a 70 percent 
rating for symptoms comparable with an ability to establish 
and maintain effective or favorable relationships with people 
was severely impaired.  The psychoneurotic symptoms were of 
such severity and persistence that there is severe impairment 
in the ability to obtain or retain employment.  A 50 percent 
rating was warranted under those criteria when the ability to 
establish or maintain effective or favorable relationships 
with people was considerably impaired.  By reason of 
psychoneurotic symptoms the reliability, flexibility and 
efficiency levels so reduced as to result in considerable 
industrial impairment.  A 30 percent rating was warranted 
when the veteran exhibited symptoms comparable with definite 
impairment in the ability to establish effective and 
wholesome relationships with people.  The psychoneurotic 
symptoms result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  A 10 percent rating was warranted 
when the veteran had symptoms less than the criteria for the 
30 percent rating, with emotional tension or other evidence 
of anxiety productive of mild social and industrial 
impairment.  A noncompensable rating was appropriate when the 
veteran exhibited symptoms comparable with neurotic symptoms 
which may somewhat adversely affect relationships with others 
but which do not cause impairment of working ability.  
38 C.F.R. § 4.132, Diagnostic Code 9411 (1991).   


Analysis

Service connection is currently in place for PTSD.  That 
disability is now rated 100 percent disabling from July 29, 
1994.  The veteran states that he has been debilitated by 
that disorder ever since service.  He is attempting to obtain 
retroactive benefits by arguing first that there was CUE in 
the 1991 decision granting service connection for PTSD and 
assigning it only a 10 percent rating, and second that the 
effective date assigned for the 100 percent rating should be 
1970.  

CUE in the 1991 Rating Decision 

The veteran argues that the RO committed CUE in its 1991 
decision granting service connection for PTSD but only rating 
it 10 percent disabling.  In support of this claim he 
submitted non-VA medical records that related that the 
veteran has had psychiatric problems related to service, ever 
since service.  He argues that had VA properly executed its 
duty to assist him, that information would have been obtained 
and considered by VA back in 1991 when the initial rating was 
determined.  He added that the VA Compensation and Pension 
examination conducted at that time was inadequate, as it was 
performed without benefit of the claims folder or any other 
information submitted in conjunction with his claim, and 
lasted less than 15 minutes.  He asserted that had VA 
properly discharged its duty to assist him the record would 
have shown how inadequate the 1991 VA Compensation and 
Pension examination was, and the RO could have obtained a new 
examination under 38 C.F.R. § 4.70.  Finally, the veteran 
asserts the non-VA medical evidence available but not 
considered by the RO revealed a level of disability much 
higher than that represented by a 10 percent rating.  

A three-prong test is used for purposes of determining 
whether CUE is present in a prior determination:  (1) 
"[e]ither the correct facts, as they were known at the time, 
were not before the adjudicator (i.e., more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied," (2) the error must be 
"undebatable" and of the sort "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made," and (3) a determination that there was clear 
and unmistakable error must be based on the record and law 
that existed at the time of the prior adjudication in 
question.  Damrel v. Brown, 6 Vet. App. 242 (1994); Russell 
v. Principi, 3 Vet. App. 310 (1992) (en banc).  A breach of 
VA's duty to assist cannot generally form a basis for a claim 
of CUE because such a breach creates only an incomplete 
rather than an incorrect record.  Simmons v. West, 13 Vet. 
App. 501 (2000); Caffrey v. Brown, 6 Vet. App. 377 (1994); 
see also Crippen v. Brown, 9 Vet. App. 412 (1996).  

In this case, the veteran asserts that non-VA records that 
pre-dated the November 1991 decision showed he was totally 
disabled by his PTSD in 1991, and that VA erred in not 
obtaining those records.  He also asserts that the VA Form 
21-4142 is legally insufficient.  In terms relevant to the 
three-prong test set out above, he argues that the correct 
facts, as they were known at the time, were not before the 
adjudicator because VA failed in its duty to assist him in 
1991.  The Board points out, however, that the record in 1991 
did not contain the medical information subsequently added 
because neither the care providers nor the veteran submitted 
the evidence in response to VA's requests.  There was no 
failure in VA's duty to assist.  The veteran has also 
asserted that the RO incorrectly applied a regulation, 
38 C.F.R. § 4.70, by not ordering a new examination.  
However, that argument is based on the assumption that there 
was a failure to assist the veteran.  As discussed above, no 
such failure was committed by VA.  

To the extent the veteran argues VA committed CUE by failing 
to obtain non-VA treatment records, that argument fails 
because the record before the VA at the time of the November 
1991 decision reflected that attempts had been made to obtain 
those materials.  The RO requested the evidence, and provided 
the veteran and the care providers with the appropriate 
forms.  The fact that the requests were not acted upon is not 
the result of any action or inaction by VA.  There is no 
indication that the evidence sought is material over which VA 
had control, or which VA might have been more suited to 
obtain.  Accordingly, the second prong has not been met.  

Finally, the record at the time of the November 1991 rating 
decision included the veteran's service medical records, his 
statement attached to his claim, and the report of a VA 
Compensation and Pension examination conducted in September 
1991.  In the veteran's statement describing his stressors he 
reported that following service he experienced vivid 
recollections of the stressors, including auditory and visual 
hallucinations.  Those flashbacks were caused by hearing 
helicopters, Oriental people, gunfire, loud or sudden noises; 
or by seeing Oriental people, military and utility uniforms, 
guns, vehicle accidents, and high humidity.  He also 
described feeling helpless, frightened, alone, on edge and 
out of control, distressed around Christmas, guilty, and 
avoided discussing his military trauma because such 
discussions left him anxious and depressed.  He avoided 
reminders of military trauma, blocked out painful memories, 
lost interest in activities, felt numb, had difficulty 
expressing the feelings he did have, avoided relationships, 
could not cry, had suicidal thoughts, had difficulty 
maintaining employment, trouble falling asleep and staying 
asleep because of a fear of dying, felt irritated much of the 
time and angered easily, had concentration and memory 
problems, and had hypervigilence.  

During the 1991 VA Compensation and Pension examination, 
performed without a claims folder or medical records, the 
examiner reported the veteran wore sunglasses during the 
interview.  His dress was casual but appropriate, he walked 
with a limp and used a crutch.  Speech was fluent and 
logical, mood was quite anxious, and the veteran tended to be 
rather over-detailed and tangential.  He showed no evidence 
of psychotic thinking, and no suicidal or homicidal ideation.  
He was alert and oriented to date, but had the day of the 
week wrong.  He did mental arithmetic slowly, first stating 5 
times 13 was 45, then 65.  Interpretation of proverbs was 
abstract, he handled judgment testing appropriately.  Recall 
memory was 4 out of 5 after five minutes.  Insight was good.  
The Axis I diagnosis was PTSD, and the examiner concluded the 
veteran was competent.  

When considering the evidence addressing the veteran's 
symptoms and manifestations of PTSD of record at that time in 
conjunction with the Rating Schedule in effect then, the 
Board finds that a rating of more than 10 percent was not 
warranted.  38 C.F.R. § 4.132, Diagnostic Code 9411 (1991).  
In arriving at that conclusion the Board considered only the 
materials in the record when the RO reviewed the matter in 
November 1991.  None of the evidence showed the veteran 
exhibited symptoms comparable with gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities, or that the 
veteran's ability to establish and maintain effective or 
favorable relationships with people, or to obtain or retain 
employment was severely impaired by PTSD symptoms.  Likewise, 
there is no evidence that supports a finding that the 
veteran's PTSD symptomatology rendered his ability to 
establish or maintain effective or favorable relationships 
with people considerably or definitely impaired, or that his 
reliability, flexibility and efficiency levels were so 
reduced as to result in considerable or even definite 
industrial impairment.  

The evidence in the claims folder at the time the RO reached 
its November 1991 rating decision was very limited.  Contrary 
to the veteran's assertions, however, the fact the evidence 
was limited was no fault of VA's.  Although additional 
evidence was subsequently obtained that predated the November 
1991 rating decision and showed medical care administered for 
the veteran's PTSD, the evidence of record in November 1991 
showed a level of disability more accurately characterized as 
emotional tension or other evidence of anxiety productive of 
mild social and industrial impairment.  Accordingly, based on 
a careful review of the evidence of record at the time the RO 
considered the claim in 1991, the Board concludes no CUE was 
committed by the RO in its November 1991 rating decision 
assigning a 10 percent disability rating for the veteran's 
PTSD.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 3.105(a), 
4.7, 4.132, Diagnostic Code 9411 (1991).  

If the positive and negative evidence was in approximate 
equipoise, the law requires that the benefit sought be 
granted, as the claimant is entitled to the benefit of the 
doubt.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (1999).  In 
this case, however, the positive and negative evidence is not 
in equipoise.  Accordingly, the benefit of the doubt does not 
apply.  

Earlier Effective Date for 100 Percent Rating 

The veteran argues that the effective date awarded pursuant 
to his July 1994 claim for an increased rating should be 
1970, presumably the day after he was released from active 
duty.  The record reflects that the first claim for service 
connection was received in 1991, more than 20 years following 
the veteran's release from active duty.  If it had been 
received within one year following separation from service, 
it is possible that the effective date would be the date 
following discharge.  38 U.S.C.A. § 5110(b)(1) (West 1991); 
38 C.F.R. § 3.400(b)(2) (i)(1999).  Clearly, however, that 
did not occur in this case.  If there was CUE in the 1991 
rating decision, and if the evidence showed the disability 
was more disabling than represented by a 10 percent rating, 
then the rating could be increased above 10 percent before 
July 29, 1994.  However, the Board has concluded no CUE was 
committed by the RO in its November 1991 rating decision.  

When a claim for an increased rating is granted, 
consideration of when the increase in symptomatology occurred 
is required in order to set the effective date of the award.  
In this case, the RO concluded that the claim for the 
increased rating was received July 29, 1994.  Received in 
November 1994 was an October 1994 report from a readjustment 
counselor describing symptoms and manifestations of PTSD 
disability that showed the veteran was more severely impaired 
than previously of record.  The effective date for the 100 
percent rating could be earlier than July 29, 1994, if it is 
ascertainable that an increase in disability had occurred, if 
application is received within one year after such date.  
38 U.S.C.A. § 5110(b)(2) (West 1991).  In this case, the 
evidence of increased disability was not received until after 
the veteran's July 1994 application was received.  Based on 
the foregoing, the Board concludes that the correct effective 
date for the 100 percent disability rating that was awarded 
based on the July 29, 1994, claim for an increase is the date 
of that claim.  38 U.S.C.A. § 5110(b)(2) (West 1991); 
38 C.F.R. § 3.400(o)(2) (1999).   

As above, the positive and negative evidence is not in 
equipoise, so consideration of the doctrine of the benefit of 
the doubt found at 38 U.S.C.A. § 5107(b) is not appropriate.  

ORDER

The RO's November 1991 rating decision, to the extent it 
rated the veteran's service-connected PTSD only 10 percent 
disabling, was not clearly and unmistakably erroneous.  

An effective date earlier than July 29, 1994, for the 100 
percent rating for the veteran's service-connected PTSD is 
not warranted.  


		
A. BRYANT
Veterans Law Judge
	Board of Veterans' Appeals



 

